The application of the above-named defendant for a review of the sentence of 10 years for theft imposed on January 28,1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The Defendant wishes to withdraw his petition for Sentence Review. The petition will be considered no further by the Sentence Review Division.
We wish to thank John Riddiough, Attorney from Missoula for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky